IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ADOPTION OF T.S.                   : No. 303 WAL 2018
                                          :
                                          :
PETITION OF: P.G., JR., NATURAL           : Petition for Allowance of Appeal from
FATHER                                    : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 27th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.